Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 7 August 2020.  Claims 1, 10 have been amended.  Claims 18-20 have been canceled.  Claims 1-17 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 August 2020 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “controller” in claims 10, 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 3-6, 9-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 2003/0045280 A1) in view of Kuehnel et al. (US 2007/0141986 A1) and further in view of Hose (US 7,376,433 B1).

Claim 1.  Simons discloses a method of providing a communication service by a mobile device, comprising:  
acquiring context information of the mobile device indicating a current state of the mobile device, a context aware (CA) device (Paragraph 0002), consensual service interaction signified by a customer's portable device in an interaction zone (Paragraph 0019), service registration beacons communicating with a portable device wirelessly when the device is within the beacon's interaction zone, the device providing an identifier to the network of beacons via the registration beacon to signify consensual registration for services (Paragraph 0020), a service interaction beacon broadcasts services, the user's portable device detects said broadcasts and enables service interaction when positioned within said indicated interaction zone (Paragraph 0022), enabling service interaction comprises exchanging an identifier between the portable device and the beacon (Paragraph 0023), services are delivered to portable devices detected and identified as having been previously registered with such a terminal for service (P. 0040) the beacon can download information ; 
transmitting the context information of the mobile device indicating the current state of the mobile device and a request for a list of services executable by the mobile device in the current state indicated by the context information by communicating with one or more external devices that provide services in the list of services, a communications system comprising a beacon device for providing interactive services (Paragraph 0008), a central registration point comprising several beacons (P. 0016) the device providing an identifier to the network of beacons via the registration beacon to signify consensual registration for services (Paragraph 0020), a portable ; 
receiving the list of services executable by the mobile device in the current state indicated by the context information, making available to a user a menu of the different service interactions available from which menu the user selection for registration may be made (Paragraph 0024), a beacon will download information keys to a registered portable device, the information keys including a registration reference to a source of full information, in the form of a number of predetermined fields, containing descriptive text presented to a user, a pointer, address or a URL for a webpage or telephone number, a registration beacon can broadcast a number of these keys, each typically relating to a different service (P. 0041), deliver the required registered services to the portable device when it is detected by the beacon (Paragraph 0043) Although Simons discloses that the menu of services is displayed on the display of a different terminal screen (Paragraph 0042), this is provided only as ; and 
information regarding the one or more external devices that provide the services in the list of services in response to the request, a client (portable device) responds to a page by a beacon by setting up a link with that beacon and all other beacons will cease paging that portable device ID until the link is cleared (P. 0050) It is clear that the link between the portable device and the beacon includes identifying information for that beacon since the link is exclusively with that particular beacon; and
executing the at least one service by communicating with an external device among the one or more external devices that provides the at least one service, enabling a user of a portable device to perform service interaction with a communications system (Paragraph 0022), communicating messages from a beacon to a portable device (P. 0033) services are delivered to portable devices detected and identified as having been previously registered with such a terminal for service (P. 0040), deliver the required registered services to the portable device (Paragraph 0043), performing the service interaction or data delivery (Paragraph 0050)
the context information includes information generated based on information received from the one or more external devices, service registration beacons communicating with a portable device wirelessly when the device is within the beacon's interaction zone, the device providing an identifier to the network of beacons via the registration beacon to signify consensual registration for services (Paragraph 0020), the beacon can download information keys, which might include location-specific information such as local maps, information on nearby shops, to a mobile device that provide registration reference to a source of full information, and it is in the form of a number of predetermined fields, one of which will contain a short piece of descriptive text presented to a user, including a URL for a webpage or telephone number (P. 0041).  

Simons does not disclose transmitting, to a server, the context information; receiving, from the server, the list of services, as disclosed in the claims.  However, in the same field of invention, Kuehnel discloses one or more servers may provide a service to one or more client computers (P. 0085) wherein the client devices may be coupled to a network through one or more servers (P. 0086).  Therefore, considering the teachings of Simons and Kuehnel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine transmitting, to a server, the context information;  with the teachings of Simons.  One would have been motivated to combine transmitting, to a server, the context information; receiving, from the server, the list of services with the teachings of Simons in order to provide a centralized system that is easier to maintain and configure at the server rather than have to maintain and configure each individual beacon.

Simons does not disclose receiving a user input for selecting at least one service from the list of services, as disclosed in the claims.  However, in the same field of invention, Hose discloses service information can be provided to the user on a visual display as a menu of selections; receiving a menu selection entered by the user and outputting further service information in response to the menu selection (Column 3, Lines 19-26).  Therefore, considering the teachings of Simons, Kuehnel and Hose, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving a user input for selecting at least one service from the list of services with the teachings of Simons and Kuehnel.  One would have been motivated to combine receiving a user input for selecting at least one service from the list of services with the teachings of Simons in order to make Simons more convenient by presenting the menu of services on the user’s mobile device rather than on a separate terminal.

Simons does not disclose wherein the one or more external devices are different from the server, as disclosed in the claims.  However, Kuehnel discloses one or more .  Therefore, considering the teachings of Simons, Kuehnel and Hose, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the one or more external devices are different from the server with the teachings of Simons, Kuehnel and Hose.  One would have been motivated to combine wherein the one or more external devices are different from the server with the teachings of Simons, Kuehnel and Hose in order to provide a centralized system that is easier to maintain and configure at the server rather than have to maintain and configure each individual beacon.

Claim 3.  Simons, Kuehnel and Hose disclose the method of claim 1, and Simons further discloses the list of services comprises services determined by the server based on the context information of the mobile device, a context aware (CA) device (Paragraph 0002), consensual service interaction signified by a customer's portable device in an interaction zone (Paragraph 0019), service registration beacons communicating with a portable device wirelessly when the device is within the beacon's interaction zone, the device providing an identifier to the network of beacons via the registration beacon to signify consensual registration for services (Paragraph 0020), a service interaction beacon broadcasts services , the user's portable device detects said broadcasts and enables service interaction .  

Claim 4.  Simons, Kuehnel and Hose disclose the method of claim 1, and Simons further discloses the context information of the mobile device comprises at least one of: device information, time information, location information, temperature information, humidity information, pressure information, sound information, motion information, proximity sensing information, gas sensing information, and heat sensing information, a context aware (CA) device (Paragraph 0002), consensual service interaction signified by a customer's portable device in an interaction zone (Paragraph 0019), service registration beacons communicating with a portable device wirelessly when the device is within the beacon's interaction zone, the device providing an identifier to the network of beacons via the registration beacon to signify consensual registration for services (Paragraph 0020), a service interaction beacon broadcasts services , the user's portable device detects said broadcasts and enables service interaction when positioned within said indicated interaction zone (Paragraph 0022), enabling service interaction comprises exchanging an identifier between the portable device and the beacon (Paragraph 0023) The context information includes .  

Claim 5.  Simons, Kuehnel and Hose disclose the method of claim 1, and Simons further discloses the request comprises information of a service related to an external device detected by the mobile device, one or more of the beacons take the role of service registration beacons and have a constrained broadcast range substantially within an indicated interaction zone at a respective registration point, whilst optionally other beacons are service delivery beacons having an unconstrained broadcast range (Paragraph 0020), a plurality of beacon devices that provide different services (Paragraph 0041). 

Claim 6.  Simons, Kuehnel and Hose disclose the method of claim 1, and Simons further discloses the request comprises information of a service related to an external device detected by the server, one or more of the beacons take the role of service registration beacons and have a constrained broadcast range substantially within an indicated interaction zone at a respective registration point, whilst optionally other beacons are service delivery beacons having an unconstrained broadcast range (Paragraph 0020).

services being delivered by the data delivery beacons upon detection of such a registered portable device within the unconstrained broadcast range of a data delivery beacon (Paragraph 0020).  

Claim(s) 10, 12, 13, 14, 17 is/are directed to mobile device claim(s) similar to the method claim(s) of Claim(s) 1, 4, 5, 6, 9 and is/are rejected with the same rationale.

Claim 11.  Simons, Kuehnel and Hose disclose the mobile device of claim 10, and Simons further discloses the list of services is filtered by the server based on the context information of the mobile device, with the device providing an identifier to the network of beacons via the registration beacon when brought within the interaction zone of a registration beacon to signify consensual registration for services, said services being delivered by the data delivery beacons upon detection of such a registered portable device within the unconstrained broadcast range of a data delivery beacon (Paragraph 0020).  

Claim(s) 18-20.Canceled.  

Claim(s) 2, 7-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simons (US 2003/0045280 A1) in view of Kuehnel et al. (US 2007/0141986 A1) and Hose (US 7,376,433 B1) and further in view of Rahnama (US 2013/0212065 A1).

Claim 2.  Simons, Kuehnel and Hose disclose the method of Claim 1, but do not disclose providing a user interface of the at least one service on a display of the mobile device based on a template stored in the mobile device for the at least one service, as disclosed in the claims.  However, in the same field of invention, Rahnama discloses accessing a services or application template (Paragraph 0115).  Therefore, considering the teachings of Simons, Kuehnel, Hose and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine providing a user interface of the at least one service on a display of the mobile device based on a template stored in the mobile device for the at least one service with the teachings of Simons and Hose.  One would have been motivated to combine providing a user interface of the at least one service on a display of the mobile device based on a template stored in the mobile device for the at least one service with the teachings of Simons and Hose in order to make the delivery of the services to the mobile device more consistent.

Claim 7.  Simons, Kuehnel, Hose and Rahnama method of claim 2, and Rahnama further discloses zone objects 290 can also comprise one or more zone services 293, also shown as a template, representing one or more .  Therefore, considering the teachings of Simons, Kuehnel, Hose and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the template is stored in the mobile device and comprises a display area configured to display information of the external device that provides the at least one service, and a control area configured to control the external device that provides the at least one service with the teachings of Simons, Kuehnel, Hose and Rahnama.  One would have been motivated to combine the template is stored in the mobile device and comprises a display area configured to display information of the external device that provides the at least one service, and a control area configured to control the external device that provides the at least one service with the teachings of Simons, Kuehnel, Hose and Rahnama in order to make the delivery of the services to the mobile device more consistent.

Claim 8.  Simons, Kuehnel, Hose and Rahnama disclose the method of claim 2, and Simons discloses a user can choose to register for a service provided by a beacon (Ps. 0010, 0039) and Rahnama further discloses a .  Therefore, considering the teachings of Simons, Kuehnel, Hose and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the mobile device determines that the at least one service in the list of services is executable based on a new3 template, the mobile device receives the template from the server and provides access to the at least one service based on the new template with the teachings of Simons, Kuehnel, Hose and Rahnama.  One would have been motivated to combine the mobile device determines that the at least one service in the list of services is executable based on a new3 template, the mobile device receives the template from the server and provides access to the at least one service based on the new template with the teachings of Simons, Kuehnel, Hose and 

Claim 15.  Simons, Kuehnel and Hose disclose the mobile device of claim 10, but do not disclose a memory configured to store a template comprising a display area configured to display information of the external device that provides the at least one service, and a control area configured to control the external device that provides the at least one service, as disclosed in the claims.  However, in the same field of invention, Rahnama discloses zone objects 290 can also comprise one or more zone services 293, also shown as a template, representing one or more applications bound to the zone; the services 293 can cover a broad spectrum of capabilities or responsibilities of the zone, including providing access to multi-media objects (e.g., video, music, images, etc.), native or binary applications, web components, map or geographical based interfaces, communication components, feedback interfaces, notifications, reminders, appointments, sensor access, camera access or other types of services (Paragraph 0070), accessing a services or application template (Paragraph 0115).  Therefore, considering the teachings of Simons, Kuehnel, Hose and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a memory configured to store a template comprising a display area configured to display information of the external device that provides the at least one service, and a control area configured to control the external device that provides the at least one service with the teachings of combine a memory configured to store a template comprising a display area configured to display information of the external device that provides the at least one service, and a control area configured to control the external device that provides the at least one service with the teachings of Simons, Kuehnel and Hose in order to make the delivery of the services to the mobile device more consistent.

Claim 16.  Simons, Kuehnel and Hose disclose the mobile device of claim 10, but do not disclose, the controller is further configured to determine that the at least one service in the list of services is executable based on a new template, and control the communication interface to receive the new template from the server and provide the at least one service based on the new template, as disclosed in the claims.  However, Simons discloses a user can choose to register for a service provided by a beacon (Ps. 0010, 0039).  In the same field of invention, Rahnama discloses a zone owner can created a new service (P. 0063) represented by a zone template (P. 0064), zone objects 290 can also comprise one or more zone services 293, also shown as a template, representing one or more applications bound to the zone; the services 293 can cover a broad spectrum of capabilities or responsibilities of the zone, including providing access to multi-media objects (e.g., video, music, images, etc.), native or binary applications, web components, map or geographical based interfaces, communication components, .  Therefore, considering the teachings of Simons, Kuehnel, Hose and Rahnama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the controller is further configured to determine that the at least one service in the list of executable services is executable based on the template, and control the communication interface to receive the template from the server and provide the at least one service based on the template with the teachings of Simons, Kuehnel and Hose.  One would have been motivated to combine the controller is further configured to determine that the at least one service in the list of executable services is executable based on the template, and control the communication interface to receive the template from the server and provide the at least one service based on the template with the teachings of Simons, Kuehnel and Hose in order to make the delivery of the services to the mobile device more consistent.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 8 August 2020, with respect to Claims 10 and 16 have been fully considered and are persuasive.  The 35 USC § 112 rejections of Claims 10 and 16 have been withdrawn. 

Applicant's arguments filed 7 August 2020 have been fully considered but they are not persuasive.
The applicant argues: 
the artisan of ordinary skill would not have understood the “context information” recited in claim 1, which indicates a “current state of the device,” to have been analogous to the device identifier in Simons. This is because the device identifier in Simons does not indicate a “state” of the device. Instead, the identifier in Simons is merely a means to identify the device itself. See Simons at ]} 42: “an identifier for itself’ and ]} 43: “the data deliver beacon 32 is now aware of the registered portable device via the identifier.” See also, Simons at paragraph 47: “the user’s Bluetooth device ID (the portable device identifier).”

The examiner respectfully disagrees.  Applicant’s specification states at Paragraph 101:
When the device 100 is located in the shopping center, the device 100 may request (the list of) the services executable by the device 100 from the network server 200. Here, the device 100 may send the context information indicating the state of the device 100 along with the request.  The context information of the device 100 may include location information of the device 100 indicating whether the device 100 is located in the shopping center or specification information of the device 100 indicating 

As per Applicant’s specification, the state of the device is directly related to the context of the device, wherein the context of the device indicates the device’s location.  Simon discloses a consensual service interaction signified by a customer's portable device in an interaction zone, wherein, service registration beacons communicating with a portable device wirelessly when the device is within the beacon's interaction zone, the device providing an identifier to the network of beacons via the registration beacon to signify consensual registration for services. The beacons will ignore any device with an unknown identifier and only provide services to devices with known or registered identifiers.  Since the device’s identifier is required for consensual registration of services, then the registration of services depends on an attribute of the device, i.e. the device’s identifier.  Furthermore, the use of the device’s identifier in conjunction with the device’s location is clearly analogous to the device’s state that determines the consensual registration for services.  That is, Simon discloses both the location of a device in relation to a beacon or beacons and transmitting an identifier signifying the consensual registration for services.  According to Applicant’s specification, the determination of the location of the device with respect to the beacons and the registration, through an identifier, for consensual communication of services is analogous to Applicant’s definition of both device context and device state.

The applicant argues:


Simons at Paragraph 34. In view of the above, Applicant respectfully submits there is no teaching or suggestion that the mobile telephone (14) in Simons provides to the beacon (30) “the context information of the mobile device indicating the current state of the mobile device,” as recited in claim 1.

The claims do not require that the device transmit the device’s location, however, the devices context certainly includes the devices location.  However, as stated above, the device transmits an identifier as an indication of a consensual registration for services.  The device’s identifier and the device’s location coupled together determine the devices state and context, which serves as a consensual registration for services.  In other words, if a device were not in close enough proximity of a beacon, then the context of the device would not be sufficient to provide a consensual registration for services of a beacon.

The applicant argues:


The examiner respectfully disagrees.  Since the combination of the device identifier and the device’s location serve to establish consensual registration for services, the device’s identifier with the device’s location serve as the device’s state.

Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant states:
Applicant has amended the claims to recite “the one or more external devices are different from the server, and the context information includes information generated based on information received from the one or more external devices.” However, there is no teaching or suggestion of any such concept in the cited references.

The examiner has combined new prior art reference Keuhnel with Simon for this limitation. Simon discloses a central registration point comprising several beacons.  Keuhnel discloses one or more servers may provide a service to one or more client computers, wherein the client devices may be coupled to a network through one or more servers. While does not disclose that the central registration point includes a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/13/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177